                                                           MOSER LAW FIRM, PC
Steven J. Moser
Tel: 516-671-1150
steven.moser@moserlawfirm.com



                                                    July 14, 2021

VIA ECF

Hon. A. Kathleen Tomlinson, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 117222

       Re:       Caccavale v. Hewlett-Packard Company a/k/a HP Inc., et al.
                 2:20-cv-00974-GRB-AKT (E.D.N.Y.)

Dear Judge Tomlinson:

        This office represents Plaintiffs Tony Caccavale (“Caccavale”), Anthony Mangelli
(“Mangelli”), Douglas Sorbie (“Sorbie”), and James Billups (“Billups”)(collectively “Plaintiffs”)
in the above referenced class and collective action. This letter is submitted in opposition to
Defendants Hewlett-Packard Company a/k/a HP Inc.’s (“HPI”) and Hewlett Packard Enterprise
Company’s (“HPE”)(together the “HP Defendants”) July 9, 2021 motion to compel. (ECF No.
86).

        As an initial matter, please accept our apologies for submitting the voluminous motions
to compel against Unisys Corporation and the HP Defendants (ECF Nos. 87 and 88). We
participated in meet and confers with counsel for Unisys as follows:

             •   May 27, 2021 - approx. 1 hour
             •   June 3, 2021 - 1 hour
             •   June 17, 2021 - .5 hour
             •   July 1, 2021
             •   July 13, 2021

       We participated in meet and confers with counsel for the HP Defendants as follows:

             •   May 26, 2021 - 1 hour
             •   June 13, 2021 - .5 hour
             •   June 16, 2021 - .5 hour
             •   July 8, 2021 – approx. 1 hour




                               5 E. Main St., Huntington, NY 11743
                               www.moseremploymentlaw.com
       There have also been numerous impromptu calls between counsel for the parties as well
as email exchanges in an attempt to resolve discovery issues. Nevertheless, we will continue to
work with the Defendants in order to limit the need for court intervention.

        The HP Defendants’ motion raises a single issue: the production of retainer agreements
between Plaintiffs and their counsel. Plaintiffs have informed the HP Defendants that the
retainer agreements are protected by attorney-client privilege and otherwise irrelevant to the
instant litigation.

        As an initial matter, the retainer agreements executed by the Plaintiffs are not standard
form agreements, but rather contain legal advice, confidential communications, and
understandings between Plaintiffs and counsel.1 Under such circumstances, courts have found
that retainer agreements are protected by attorney-client privilege. Indeed, Vingelli v. United
States, 992 F.2d 449, 452 (2d Cir. 1993), cited by the HP Defendants, acknowledges that most
circuits “have found special circumstances warranting a privilege when the disclosure of the
information would be tantamount to revealing a confidential communication.”2 Moreover, the
Eastern District has declined to compel retainer agreements where privilege concerns are
implicated. See e.g. Bowens v. Atl. Maint. Corp., 546 F. Supp. 2d 55, 70-71 (E.D.N.Y.
2008)(Pollack, M.J.)(in which the Court reviewed a retainer agreement in camera based upon
claims of privilege and refused to furnish same to the defendants as irrelevant).

        HP Defendants argue, in sum and substance, that the fact that putative FLSA opt-ins will
have access to the retainer agreement destroys the privilege. This position is fundamentally
flawed because the privilege broadly protects from disclosure all “communications made for the
purpose of obtaining legal advice” (McGrath v. Nassau Cty. Health Care Corp., 204 F.R.D. 240,
243 (E.D.N.Y. 2001), and all communications between putative opt-ins and counsel for the
purpose of furnishing legal advice or obtaining representation are covered by said privilege.
The stipulation permits putative opt-ins to obtain a copy of the retainer agreement for the
purpose of hiring the firm as counsel. The stipulation does not provide for the disclosure of the
retainer agreement to the Defendants, or any individual who is not a potential or actual client of
the firm.

        Moreover, the retainer agreements are irrelevant to the litigation.3 Even if the retainer
agreements were not otherwise privileged, “the party seeking disclosure must make a showing
of the requested information's relevance to its claims or defenses[.]” Fort Worth Emples. Ret.
Fund v. J.P. Morgan Chase & Co., 2013 U.S. Dist. LEXIS 65056, at *7 (S.D.N.Y. May 7, 2013).
The HP Defendants, in the broadest possible terms, argue that the retainer agreements are
relevant to an inquiry of adequacy under FRCP 23(a)(4). They then cite to two cases in which
there was an improper relationship between the class representative and class counsel. See In re
IMAX Sec. Litig., 272 F.R.D. 138, 157 (S.D.N.Y. 2010)(lead Plaintiff testified that he was a

1
  Plaintiffs are happy to submit the retainer agreements in question to the Court for an in camera review.
2
  Also, of note, the two cases Plaintiffs cite, Vingelli and In re Shargel, 742 F.2d 61 (2d Cir. 1984), concern criminal
matters and wholly factually inapposite to the case at bar.
3
  Notably, each response to a demand for retainer agreements was subject to a general objection on relevance
grounds.



                                  5 E. Main St., Huntington, NY 11743                                                 2
                                    www.moseremploymentlaw.com
friend and neighbor of class counsel for 20-25 years, and actually managed class counsels’
money),and Berrios v. Sprint Corp., 1998 U.S. Dist. LEXIS 22833, at *7 (E.D.N.Y. Sep. 10,
1998)(the original retainer was flawed because it favored the class representative, but class
certification was nevertheless granted because the class representative and class counsel had
entered into a superseding retainer agreement). Here, there is no improper relationship between
counsel and Plaintiffs and the HP Defendants are fishing in the hopes of finding one. Fort Worth
Emples. Ret. Fund v. J.P. Morgan Chase & Co., 2013 U.S. Dist. LEXIS 65056, at *8 (S.D.N.Y.
May 7, 2013)(“fee agreement is irrelevant to class certification when there [is] no basis for
defendants’ speculation regarding conflicts of interest”). Plaintiffs’ counsel is litigating this case
on a contingency fee basis. Such a system aligns the interests of counsel and Plaintiffs and
permits people access to the judicial system that might not otherwise be able to afford it.

       For the foregoing reasons, we request that the HP Defendants’ Motion to Compel be
denied. We thank the Court for its consideration.

                                                       Respectfully submitted,

                                                       Steven J. Moser

                                                       Steven J. Moser

cc: All Counsel of Record (VIA ECF)




                            5 E. Main St., Huntington, NY 11743                                     3
                              www.moseremploymentlaw.com
